Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 4, 2016

                                     No. 04-16-00351-CV

               IN THE ESTATE OF JESUS N. NAVARRO III, DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2015-PC-1902
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
        On August 29, 2016, this Court suspended the appellate deadlines in this case pending
briefing on the issue whether this Court holds jurisdiction. This Court reviewed the parties’
briefs on the jurisdictional issue and determines this Court holds jurisdiction. The probate
court’s Order Setting Apart Exempt Property Before Approval of Inventory disposed of all
property listed in Appellant’s application filed pursuant to Texas Estates Code Section 353.051.
Therefore, the order is final and appealable because it disposes of all parties or issues in a
particular phase of the probate proceedings. See In Re Estate of Ulbrich, 04-12-00514-CV, 2014
WL 129599, at *8 (Tex. App.—San Antonio Jan. 15, 2014, no pet.)(citing De Ayala v. Mackie,
193 S.W.3d 575, 578 (Tex. 2006)). This Court has received the clerk’s record, supplemental
clerk’s records and reporter’s record.

       It is therefore ORDERED that this appeal is reinstated on the docket of this court.
Appellant’s brief shall be filed within 30 days of the date of this order.


                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court